Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the phrase "The invention relates to" should be removed and the legal term "comprising" should be replaced with, i.e. -- including --.  Correction is required.  See MPEP § 608.01(b).
Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaibler et al., US 2013/0147220 in view of Jones, US 5,205,793.
Regarding Claim 1, Gaibler et al. disclose a rope sling shackle body [for a heavy-duty rope sling shackle for attachment to a rope sling], comprising: two opposed end portions 44, 46 each having a through-opening 48 [for receiving a bolt (24)]; and a central arc 40 that extends between the end sections (44, 46) and that, at least in a rope-receiving region 50, further comprises: an arc base 58 and arc flanks 56 arranged on both sides thereon and spaced apart from one another, wherein the arc (40) has a convexly curved rope support area (figure 3) at least in the rope-receiving region (50) on its inner side, extending from an upper edge of one arc flank (56) to the upper edge of the respective other arc flank (56); and at least one reinforcing rib 26 arranged between the arc flanks (56). 
Gaibler et al. do not explicitly disclose wherein the reinforcing rib (26) is divided into two partial ribs, via each of which an arc flank (56) is supported on the arc base (58), there being a distance between the partial ribs (26) down to the arc base (58). 
Jones teaches a rope channel 60 wherein the reinforcing rib 20 is divided into partial ribs 180, via each of which an arc flank 10a, 10b is supported on the arc base, there being a distance between the partial ribs (180) down to the arc base (see figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rib of Gaibler et al. to be divided into partial ribs as taught by Jones in order to provide a guided and more secured path for a rope to engage along the arc and in between the arc flanks.

Regarding Claim 2, the combination of Gaibler et al. and Jones teaches the rope sling shackle body of claim 1. Gaibler et al. further disclose the rib 34 extend upwards beyond the upper edges of the arc flanks (56) and having a receiving opening (see figure 11) on the protruding part. Jones further teaches the partial ribs and it would have been obvious to a person having ordinary skill in the part before the effective filing date of the claimed invention to further duplicate the receiving opening so each partial rib comprises at least one receiving opening since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 247 F.2d 669, 124 USPQ 378).
Regarding Claim 3, the combination of Gaibler et al. and Jones teaches the rope sling shackle body of claim 2. Gaibler et al. further disclose wherein the arc flanks (56) and the arc base together form a torus inner ring section in the rope-receiving region (see figures 10 - 15). Further, it is noted that changes in shape are of routine skill in the In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Regarding Claim 4, the combination of Gaibler et al. and Jones teaches the rope sling shackle body of claim 2. Jones further teaches wherein the inner edges of the partial ribs (180) facing each other are formed in a straight line (figure 3).
Regarding Claim 5, see the rejection of claim 3 above.
Regarding Claim 6, see the rejection of claim 4 above.
Regarding Claim 7, see the rejection of claim 3 above.
Regarding Claim 8, see the rejection of claim 3 above.
Regarding Claim 9, the combination of Gaibler et al. and Jones teaches the rope sling shackle body of claim 1. Gaibler et al. further disclose a rope sling shackle 14 and a bolt 24 that can be inserted into the through-openings (48), the bolt (24) further comprising a head 22 at a first end and a threaded portion (for a nut 20; see figures 10 and 15) at a second end, wherein the second end receives a locking nut 20.
Regarding Claim 10, the combination of Gaibler et al. and Jones teaches the rope sling shackle body of claim 2. Gaibler et al. further disclose a rope sling shackle as rejected in claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677